Citation Nr: 1110857	
Decision Date: 03/18/11    Archive Date: 03/30/11

DOCKET NO.  09-19 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent from June 16, 2002 and in excess of 50 percent effective August 18, 2004 for the service-connected major depressive disorder.

2.  Entitlement to an evaluation in excess of 10 percent for a service-connected left hip disability.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability.

4.  Entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of a right fibula fracture.

5.  Entitlement to service connection for degenerative disc disease of the low back.

6.  Entitlement to service connection for right hip arthralgia.

7.  Entitlement to service connection for a right ankle disability.

8.  Entitlement to service connection for a left ankle disability.

9.  Entitlement to service connection for a sleep disorder to include as secondary to service-connected disabilities.

10.  Entitlement to service connection for ulcerative colitis, to includes as secondary to the service-connected depression.

11.  Entitlement to service connection for heart murmurs, to include as secondary to the service-connected depression.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

C. Kedem. Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to September 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from August 2003 and May 2005 rating decisions of the RO.  

During the course of this appeal, the RO assigned an increased rating for the Veteran's service-connected major depressive disorder.  Although each increase represents a grant of benefits, a decision awarding a higher rating, but less that the maximum available benefit, does not abrogate the pending appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Thus, this matter continues before the Board.

Of note, in his April 2009 substantive appeal, the Veteran indicated that he was claiming entitlement to service connection for a sleep disorder not only due to the service-connected left knee disability but also due to the other service-connected orthopedic disabilities and the service-connected major depressive disorder.  


The issues of entitlement to include as secondary to service-connected major depressive disorder have been raised by the record in June 2005, but have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action. 

The issues of entitlement to an evaluation in excess of 50 percent for service-connected major depressive disorder, entitlement to an evaluation in excess of 10 percent for a service-connected left hip disability, entitlement to TDIU, entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of a right fibula fracture, and entitlement to service connection for degenerative disc disease of the low back, ulcerative colitis, a sleep disorder and a heart murmur are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The record on appeal contains no probative evidence that Veteran currently has a right hip disability.

2.  The record on appeal contains no probative evidence that the Veteran currently has a right ankle disability.

3.  The record on appeal contains no probative evidence that the Veteran currently has a left ankle disability.


CONCLUSIONS OF LAW

1.  A right hip disability was not incurred in or a result of active duty service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).

2.  A right ankle disability was not incurred in or a result of active duty service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).

3.  A left ankle disability was not incurred in or a result of active duty service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by the VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ, in this case the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

The VCAA duty to notify was satisfied by way of letters sent to the Veteran in February 2003 and September 2004 that fully addressed all three notice elements and was sent prior to the initial AOJ decisions in these matters.  The letters informed the Veteran of what evidence was required to substantiate the claims and of the Veteran's and VA's respective duties for obtaining evidence.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

In this case, notice consistent with the Court's holding in Dingess was not provided with respect to any issue decided herein.  Such omission is immaterial because the claims are denied, and no effective dates or disability ratings will be assigned.  

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the service treatment records, service personnel records, VA clinical records, and private medical records.  The Veteran was afforded adequate VA medical examinations in furtherance of his claims where required.  The Board notes that the Veteran filed a claim for disability benefits with the Social Security Administration (SSA).  Records from SSA have not been associated with the claims file.  These need not be obtained because, other than obstructive sleep apnea, the disabilities herein are not shown to exist.  Because the SSA records would not likely be beneficial regarding establishing entitlement to the issues decided herein, they are not relevant and need not be obtained.  See Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed.Cir.2010) (noting that "[r]elevant records for the purpose of § 5103A are those that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the veteran's claim.").  

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Standard of Review 

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (reasonable doubt to be resolved in veteran's favor).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.



Law and Regulations

Service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  The Board also notes that secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a non-service-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

A claim of service connection must be accompanied by medical evidence establishing that the claimant currently has the claimed disability.  Absent proof of a present disability, there can be no valid claim.  See, e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 U.S.C. § 1110 requires current symptomatology at the time the claim is filed in order for a veteran to be entitled to compensation); Dogmatic v. Brown, 104 F.3d 1328 (Fed. Cir. 1997) (38 U.S.C. § 1131 requires the existence of a present disability for VA compensation purposes); Brammer v. Derwinski, 3 Vet. App. 233, 225 (1992) (noting that service connection presupposes a current diagnosis of the claimed disability); Chalet v. Brown, 10 Vet. App. 268 (1997) (observing that a "current disability" means a disability shown by competent medical evidence to exist at the time of the award of service connection)


Discussion

Right hip

The right hip is not mentioned in the service treatment records.  On May 2002 VA joints examination, the hips were said to be generally "okay."  A May 2004 X-ray study revealed no acute fracture or dislocation.  

A July 2004 neurological study revealed right lumbar radiculopathy.

In December 2004, the Veteran underwent a VA medical examination.  On examination, he reported right hip pain that was intermittent and that occurred primarily when walking more than 200 yards or rising from a seated position.  Objectively, the right hip revealed no pain response to logrolling while the Veteran was being distracted.  Throughout the rest of the examination, however, there was guarding versus resistance to motion.  The examiner indicated that there was normal right hip bony structure and alignment with no fracture or dislocation.  Furthermore, there were no arthritic changes.  He commented that according to the right hip X-ray study mentioned immediately above, the right hip was normal.  The examiner diagnosed an essentially normal right hip with referred pain from a low back condition.  The examiner opined that the Veteran's right hip pain was actually radicular symptomatology from his low back condition.  

A private undated medical report by A.J.K., M.D. indicated an impression of a "rather impressive picture of right lower extremity pain and weakness that looks like a disc herniation at about L3-4, L4-5."

An October 2004 report from Oregon Neurosurgery revealed persistent right lower extremity radiculitis from a pinched nerve.  

The record contains no further evidence regarding the right hip.

A review of the pertinent evidence reflects no disability of the right hip.  The Veteran has right lower extremity pain that appears to include the right hip.  Pain alone, however, is an insufficient basis for the granting of service connection.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  In the absence of an identifiable disability of the right hip, service connection for a right hip disability is denied.  38 C.F.R. § 3.303; Gilpin, supra; Brammer, supra.  

Finally, in making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b), but there is not such a state of approximate balance of the positive evidence with the negative evidence to otherwise warrant a favorable decision.

Right ankle and left ankle

The service treatment records contain no mention of either ankle.  On May 2002 VA medical examination, the "ankle areas" were said of be "okay" bilaterally.  

On June 2003 VA orthopedic examination, the examiner noted normal left ankle topographical anatomy.  X-ray studies of the ankles revealed normal bony structures bilaterally without evidence of fracture or dislocation.  No bony lesions were seen.  The mortise joints were in anatomical alignment.  No significant degenerative changes were evident.  The soft tissues were unremarkable.  A very minimal calcaneal spur was noted bilaterally.  The examiner diagnosed arthralgia of the left ankle that was "less likely than not" related to the service-connected left knee disability.  No diagnosis was rendered with respect to the right ankle.

A May 2004 X-ray study of the right ankle indicated no gross abnormality.  

In December 2004, the Veteran was afforded a VA orthopedic examination.  On examination, the Veteran reported that he sustained inversion sprain injuries to the ankles while in basic training but indicated that he did not report the injuries for fear of being "recycled."  The Veteran complained of current episodes of bilateral ankle swelling and soreness as well as snapping and popping.  He denied using a brace on either ankle and did not use a cane.  There was no surgical intervention to either ankle.  Objective examination of the ankle revealed normal topographical anatomy with no evidence of effusion, deformity, or discoloration.  The examiner indicated that previous X-ray studies of the ankles showed plantar calcaneal spurs bilaterally that were of questionable significance.  There was a "tiny" amount of calcification noted just inferior to the medial malleolus of the right ankle, which, according to the examiner, could have been secondary to old trauma.  The bony structures were intact without fracture or dislocation.  No arthritic changes were noted.  The left ankle was assessed as normal and soft tissue calcification to the medial malleolus of the right ankle was said to be nonspecific and possibly the result of old trauma.  The examiner emphasized that no arthritic changes were present in the ankles.  The examiner's ultimate diagnosis was of normal right and left ankle conditions by physical examination limited by low back and bilateral knee disabilities.  The examiner indicated that limitation of function of the ankles was directly related to the Veteran's bilateral knee disabilities and that he found no significant abnormality or disability specifically associated with the bilateral ankle joints.  

The Board will not discuss the credibility of the Veteran's assertions regarding bilateral ankle sprains in service because whether or not they occurred, service connection is not warranted for the claimed ankle disabilities.  As readily apparent from the evidence presented, the Veteran does not suffer from specific disabilities of either ankle.  The Board emphasizes that calcaneal spurs, whether minimum or not, do not involve the ankle.  While the examiner noted soft tissue calcification  of the medial malleolus of the right ankle that was nonspecific and possibly the result of old trauma, the examiner concluded that both the right and left ankle were normal. 

The Board emphasizes that to the extent that the Veteran has unpleasant sensations in the ankles, these are due to other unrelated disabilities and not to any disability of the ankles.  Pain or any feeling or sensation is an insufficient basis for a grant of service connection in the absence of an underlying diagnosis.  Sanchez-Benitez, supra.  Because the Veteran has no identifiable disability of either ankle, service connection for the claimed right and left ankle disabilities is denied.  38 C.F.R. § 3.303; Gilpin, supra; Brammer, supra.

In making this determination, the Board has considered the provisions of 
38 U.S.C.A. § 5107(b), but there is not such a state of approximate balance of the positive evidence with the negative evidence to otherwise warrant a favorable decision.


ORDER

Service connection for a right hip disability is denied.

Service connection for a right ankle disability is denied.

Service connection for a left ankle disability is denied.


REMAND

Although further delay is regrettable, the Board finds that additional development is required prior to adjudication of the remaining issues on appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

To ensure that the record is complete, the RO must associate with the claims file all clinical records from the Roseburg VA Medical Center (MC) dated from November 5, 2009 to the present and from the Portland VAMC dated from September 20, 2004 to the present.

In addition to the foregoing, the Board notes that the Veteran was denied disability benefits from SSA.  Nonetheless, because medical evidence associated with the SSA disability claim may be relevant herein, medical records underlying the Veteran's SSA claim should be associated with the record.  38 C.F.R. § 3.159(c)(2); see also Murincsak v. Derwinski, 2 Vet. App. 363 (1992) (VA's duty to assist includes obtaining records from SSA and giving appropriate consideration and weight in determining whether to award or deny VA disability compensation benefits).

A review of the record reveals that the Veteran's service-connected major depressive disorder and left hip disability have not been evaluated for rating purposes in well over five years.  Because the Board requires information on the current state of the Veteran's service-connected major depressive disorder and left hip disability, VA medical and psychiatrist examinations must be scheduled.  Caffrey v. Brown, 6 Vet. App. 377 (1995); Green v. Derwinski, 1 Vet. App. 121 (1991).  The examiner instructions are contained below.

On VA examination in December 2004, the examiner diagnosed degenerative disc disease of the distal lumbar spine that was caused by an on-the-job injury and indicated that it was not possible to determine, without a resort to speculation, whether there was any association between the service-connected right and left knee disabilities and the degenerative disc disease of the lumbar spine.  The Court has held that "before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence."  Jones v. Shinseki, 23 Vet. App. 382, 391 (2010).  In other words, in cases such as this, where an examiner concludes that an opinion cannot be provided without resorting to speculation, it must "be clear in the examiner's remarks whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed condition, or that the actual cause cannot be selected from multiple potential causes."  If not, "it is the Board's duty to remand for further development."  Unfortunately, the basis for the examiner's conclusion is unclear.  Thus, a remand for a VA examination and clear medical opinion is necessary.  The examination instructions may be found below.

VA compensation benefits shall be awarded for additional disability or death caused by VA medical treatment where the proximate cause of the disability or death was either carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or an event not reasonably foreseeable.  See generally 38 U.S.C.A. § 1151 (West 2002).

In this case, the Veteran contends that he is entitled to compensation under Section 1151 for VA treatment received in May 2004 and subsequently following treatment for a fractured right proximal fibula.

The question before the Board is whether there is additional disability pursuant to VA right proximal fibular treatment and, if so, whether the proximate cause of any such additional disability was due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical treatment or examination; or, whether the Veteran has additional disability caused by VA medical treatment or examination, the proximate cause of which was an event that was not reasonably foreseeable.  38 U.S.C.A. § 1151.  Consequently, a VA medical opinion is necessary.  The examination instructions are to be found below.  

The law provides that TDIU may be granted upon a showing that a veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his or her service-connected disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2010).  Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or the impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2010).

While the Veteran has been afforded VA examinations, an opinion as to his unemployability and the effect of his service connected disabilities on his employability was not rendered.  The Board finds that the Veteran should be afforded an appropriate VA examination to determine whether he is unable to secure or maintain substantially gainful employment as a result of his service-connected disabilities.

Accordingly, the case is REMANDED to the RO/AMC for the following action:

1.  Associate with the claims file all clinical records from the Roseburg VAMC dated from November 5, 2009 to the present and from the Portland VAMC dated from September 20, 2004 to the present.

2.  Obtain from SSA the records pertinent to the Veteran's claim for Social Security disability benefits as well as the medical records relied upon concerning that claim.

3.  Next, after completing the development requested above, schedule a VA psychiatric examination to determine the nature and extent of the Veteran's service-connected major depressive disorder.  The examiner must be provided the claims file and review all pertinent records in the claims file in conjunction with the examination.  The examiner should indicate in the examination report whether the requested review took place.  All symptoms and manifestations of that condition should be outlined in detail, and the severity of each symptom and manifestation identified should be described.  The examiner is asked to determine a global assessment of functioning (GAF) score and to explain the basis for the score assigned.  

4.  Schedule a VA orthopedic examination to (1) determine the nature and severity of the service-connected left hip disability.  The examiner must be provided the claims file and pertinent records in the claims file must be reviewed.  The examiner should state in the examination report whether such a review was conducted.  All symptoms and manifestations should be described in detail; the examiner in this regard should identify any objective evidence of pain or functional loss due to pain associated with the service-connected disability.  The examiner should be requested to provide an opinion as to the extent that left hip pain limits the Veteran's functional ability.  The examiner should also be requested to determine whether, and to what extent, the left hip exhibits weakened movement, excess fatigability, or incoordination.  Left hip range of motion should be measured.  Finally, the examiner should comment on the effect of the left hip disability on range of motion.  (2) Regarding the Veteran's degenerative disc disease of the lumbar spine, the examiner must opine regarding whether that disability is at least as likely as not (50 percent or greater likelihood) related to service or to the service-connected left and/or right knee disabilities.  In the event that the examiner concludes that this question cannot be answered without a resort to speculation, the examiner must explain why a definitive answer is not possible.  A rationale for all opinions and conclusions must be provided.  

5.  Schedule a VA orthopedic examination by a physician who has not previously been involved in the Veteran's care, for an opinion as to the nature and extent of any "additional disability" attributable to VA medical examination or treatment for a right proximal fibular fracture sustained in May 2004.  The claims file must be provided to the examiner and the examiner's report should indicate whether the requested review of the record took place.  The examination report should include a detailed account of all manifestations of relevant pathology found.  All necessary studies and/or tests for an accurate assessment should be conducted.

The examiner is requested to review all pertinent documents in the claims file including complete VA medical records and identify the condition of the Veteran's right fibula after the period he was treated by VA.  The examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) that the Veteran suffered any additional disability as a result of examination or treatment by VA following the May 2004 fracture of the right proximal fibula.  

If the examiner determines that it is at least as likely as not that examination or treatment did cause additional disability, then the examiner should offer opinions on whether the evidence shows an event not reasonably foreseeable caused the additional disability or whether there was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part.  The examiner should provide an explanation of the rationale for each opinion.  

6.  Schedule a VA medical examination for an opinion regarding whether it is at least as likely as not ( 50 percent or greater likelihood) that the Veteran's service-connected disabilities, in and of themselves, prevent him from securing or maintaining substantially gainful employment.  The claims file must be furnished to the examiner and the examination report should indicate whether pertinent records in the claims file were reviewed in conjunction with the examination.  A full rationale for all opinions and conclusions should be provided.  

7.  Undertake any other development deemed necessary and readjudicate the remaining issues on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  The Veteran and his representative should be given an opportunity to respond to the supplemental statement of the case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


